*527Opinion of the Court
Darden, Chief Judge:
The issue before us is the providence of the accused’s guilty plea to wrongful possession of heroin, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934.
During the guilty plea inquiry, accused informed the military judge that his co-accused, Jones, told him he had been advised that heroin had been planted in the accused’s room. Accused said he spoke with Jones’s informant and verified the report. He and Jones proceeded to accused’s cubicle and found the heroin concealed in a wall panel. While they were in the process of removing it, the first sergeant entered and caught them. Accused’s purpose in removing the drug was to “get rid of it.” Jones also represented to the judge that “we were going to turn it in, either that or dump it on the guy’s bed that put it in the wall there cause we didn’t want to have anything to do with it.”
When the judge expressed concern that the accused’s stated intention to turn the heroin in eliminated any criminal intent on their part, Thompson declared, “The thing is, sir, we were scared at the moment. We just wanted to get rid of it. And we didn’t know what would happen. We didn’t know if they’d think it was ours or what.” After he reiterated that “we was mainly wanting to get rid of it,” the judge ruled that if the accused intended to turn the drug in, their possession would not be wrongful. He added that if they intended to do anything else with it, including moving it out of their area, the possession “would not be innocent.” -
A short recess followed, during which the accused presumably conferred with their counsel. On reconvening, both accused declared they felt their possession was wrongful, but maintained that their purpose was to rid themselves of the heroin. The judge then accepted the pleas and entered the findings of guilty.
In mitigation and extenuation, accused testified and reiterated that his purpose in removing the heroin from the wall cavity was “to get rid of it.” He added that “I thought about putting it in Specialist Vandenbloom’s [who allegedly had placed the drug in accused’s cubicle] room, sit it on his bed and just leave it. Just take it out and get rid of it. I mean just throw it away.”
Accused also testified that in his locker he had seven other empty heroin vials that he had picked up outside the barracks and intended to use for paint containers.
Article 45, Uniform Code of Military Justice, 10 USC § 845, provides that if an accused, after a plea of guilty is entered, “sets up matter inconsistent with the plea, ... a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.” Where inconsistent matter is set up, the judge has the duty to inquire into the circumstances and, if the accused persists in his statements, to reject the plea. United States v Lewis, 18 USCMA 287, 39 CMR 287 (1969); United States v Vance, 17 USCMA 444, 38 CMR 242 (1968); United States v Chancelor, 16 USCMA 297, 36 CMR 453 (1966); United States v Thomas, 14 USCMA 223, 34 CMR 3 (1963).
Thompson’s explanation during the plea proceedings and in mitigation and extenuation that the heroin had been secreted in his room without his knowledge and that his purpose in removing it was to rid himself of it conflicts with his plea of guilty to its wrongful possession. In United States v West, 15 USCMA 3, 6, 34 CMR 449 (1964), the Court recognized “there are . . . circumstances under which possession of narcotics is not unlawful, although the contrary is presumed, in the absence of any explanation.” It went on to state, at page 7:
*528“The concept involved here is simply another aspect of the doctrine of mens rea, as applied to the offense of wrongful possession of narcotics, i.e., the wrongfulness involved. See United States v Hayes, 8 USCMA 627, 25 CMR 131; United States v Grover, supra; Morissette v United States, 342 US 246, 96 L Ed 288, 72 S Ct 240 (1952).”
Criminal liability cannot be imposed for possession of a forbidden substance that is truly planted evidence, when the accused’s sole purpose in controlling it for a few moments is to rid himself of it. The significant point was stated in Masters v United States, 42 App DC 350, 356 (1914):
“. . . The word ‘wrongful,’ like the words ‘wilful,’ ‘malicious,’ ‘fraudulent,’ etc., when used in criminal statutes, implies a perverted evil mind in the doer of the act. The word ‘wrongful’ implies the opposite of right, a perverted evil mind in the doer of the act.”
Article 45 compels the entry of a plea of not guilty when an accused introduces information inconsistent with his plea of guilty. United States v Lewis, supra. The words of the statute manifest a congressional intent that guilt be acknowledged consistently from the plea through the sentence. United States v Thomas; United States v Chancelor, both supra. A strict application of Article 45 should end simultaneous pleas of guilty and assertions of innocence.
If one believes his statement, the accused explained his possession of the heroin in question in a manner consistent only with his innocence. United States v West, supra. The judge was, therefore, obligated to reject his plea. United States v Lewis, supra.
The decision of the Court of Military Review is reversed, and the record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.
Judge Duncan concurs.